Citation Nr: 9928093	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for peripheral vascular 
disease, claimed to be secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision.  The 
veteran's claims for service connection for PTSD and 
hepatitis are the topics of the REMAND section of this 
document.  


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current peripheral vascular disease disability and 
injury or disease during the veteran's active service. 


CONCLUSION OF LAW

The veteran's claim for service connection for peripheral 
vascular disease is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1133, 1137, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a).  The VA benefits system requires more than just an 
allegation of entitlement.  A claimant must submit supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Although the claim 
need not be conclusive, the statute requires the claim to be 
accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran contends that he has peripheral vascular disease 
that is related to his active service and has provided 
testimony consistent with these contentions, where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, I find that the veteran's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection.  

The veteran's clinical record confirms the diagnosis 
satisfying the requirement of current disability for 
establishing a well-grounded claim.  However, the veteran's 
service medical records do not contain any reference to that 
disability.  Likewise, there is not indication of peripheral 
vascular disease in the initial post-service year.  
Consequently there is not basis for considering entitlement 
on the basis of the statutory presumption for chronic 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1133, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Moreover, the veteran has not submitted any competent 
evidence that would establish a nexus between the current 
complaints and injury or disease during his active service.  
In effect, the veteran's contentions are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to identify the extent of injury in service, in other words, 
to identify a proper diagnosis and etiology.  Medical opinion 
is necessary to show that the current clinical findings are 
related to the veteran's inservice complaint.  

Significantly, the veteran has contended that the existing 
disability is related to his Agent Orange exposure.  A 
veteran who during active military, naval, or air service, 
served in the republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.307(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. 38 C.F.R. § 3.307(6)(iii).  Thus, both service in 
Vietnam and identification of one of the enumerated disease 
are prerequisites for application of a presumption of Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164 (1999).  

In the veteran's case, I note that peripheral vascular 
disease is not one of enumerated conditions associated with 
Agent Orange exposure.  In view of the foregoing, there is no 
basis to apply a statutory presumption in the present case.  

Finally, I note that a January 1998 private medical statement 
is to the effect that the veteran "has a long history of 
Cellulitis and Peripheral Vascular Disease which he states he 
first got while servicing in Vietnam and attributes his 
problem with chemical exposure, specifically Agent Orange."  
However, the veteran is advised that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement for a well grounded claim.  Such 
evidence cannot enjoy the presumption of truthfulness as to 
determination of well groundedness because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In view of the foregoing, I note that the veteran's claim for 
service connection for peripheral vascular disease is not 
well grounded.  Consequently, VA has no duty to assist the 
veteran under the provisions of 38 U.S.C.A. §§ 5107.  
Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its  
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  

I note that the veteran's record reflects that he was in 
receipt of Social Security benefits effective 1995.  The 
record does not disclose, however, that the veteran sought 
medical treatment prior to the 1990s, many years after his 
separation from service.  As a consequence, any information 
obtained from the veteran's Social Security records would not 
be probative for the purpose of establishing a medical nexus 
required to present a well-grounded claim.  Such evidence 
would be too remote to establish continuity of symptomatology 
from service through the present.  Moreover, there is no 
indication from the veteran that the information that formed 
the basis of the award of Social Security disability benefits 
differs from the private and VA treatment records already 
contained in his claims folder, or that it contains a medical 
opinion that would form the basis of medical nexus evidence.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  

ORDER

The veteran's claim for service connection for peripheral 
vascular disease is not well grounded.  The appeal is denied.  


REMAND

In the veteran's case, the reports of VA evaluation and 
treatment show PTSD has been diagnosed.  These treatment 
reports do not provide any explanation as to how the 
examiners reached the diagnosis of PTSD.  Moreover, while the 
reports of evaluation and treatment show that the veteran 
complained of combat related nightmares, there is no 
indication of any attempt to confirm the stressors claimed by 
the veteran.  

With respect to the claim for service connection for 
hepatitis, an undated statement from a VA staff physician, 
Dr. Phelan, reflects, "It is possible [the veteran] obtained 
hepatitis B...during his service in Vietnam."  Furthermore, it 
is noted that the laboratory findings supporting a diagnosis 
of hepatitis B have not been associated with the record.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the veteran's 
claim for service connection for a seizure disorder was found 
to be well grounded, as there was current evidence of the 
seizure disorder, episodes of headaches in service and a 
"possible" link between the seizure disorder and headaches.  
On this basis, I find that the veteran's claim for service 
connection is well grounded due to opinion showing a 
"possible" relationship between current disability and 
active service.  Under the provisions of 38 U.S.C.A. § 5107 
VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  The clinical basis for Dr. 
Phalen's opinion would be helpful in this case, as well as 
any additional records that might be available.  

In view of the foregoing, additional development evaluation 
is warranted.  Consequently, the case is REMANDED to the RO 
for the following actions:  

1.  The RO should take all appropriate 
action to develop the information 
provided by the veteran with respect to 
his inservice stressors.  This 
information should be forward to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCR) for verification of 
the incidents which the veteran reports 
that he experienced.  

2.  The RO should afford the veteran a VA 
examination to determine the 
diagnosis(es) of any existing psychiatric 
disorder.  The presence of PTSD, as 
defined by the American Psychiatric 
Association, should be confirmed or ruled 
out.  If PTSD is diagnosed, the 
precipitating stressors should be 
described fully and correlated with 
information received from the service 
department.  The claims file should be 
made available to examiner(s) for use in 
studying the case.  

3.  The RO should attempt to obtain any 
additional records referable to the 
veteran's hepatitis.  Additional reports 
of VA evaluation and treatment should be 
obtained and associated with the 
veteran's claims folder.  

4.  The VA staff physician, Dr. Phelan, 
if available, should be asked to give the 
clinical basis for his opinion about a 
"possible" relationship between 
existing hepatitis and the veteran's 
Vietnam service.  

5.  The RO then should review the 
veteran's claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







